NOT FOR PUBLICATION
                                                                             FILED
                                                                             APR 07 2017
                     UNITED STATES COURT OF APPEALS
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


NANCY LYNN MILLER,                               No. 15-35931

               Plaintiff-Appellant,              D.C. No. 3:15-cv-05068-TSZ

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

               Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                              Submitted April 3, 2017**

Before:        GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Nancy Lynn Miller appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review the district court’s order de novo and may set

aside the denial of benefits only if it is not supported by substantial evidence or is

based on legal error. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). We

affirm.

      Miller contends that the administrative law judge (“ALJ”) failed to account

for evidence of limitations related to her mental impairments in the residual

functional capacity (“RFC”) assessment. However, the ALJ accommodated all of

Miller’s limitations in the RFC assessment, and the determination that Miller had

the RFC to perform work that involved “simple routine tasks” was supported by

substantial evidence.

      Miller contends that the ALJ erred in failing to attribute the opinion of

physician’s assistant Brian Reiton to Dr. Sarah Landrum. Assuming without

deciding that the ALJ erred by dismissing Reiton’s opinion as coming from an

unacceptable medical source without discussing the fact that Dr. Landrum

reviewed and approved Reiton’s treatment note, see Benton ex rel. Benton v.

Barnhart, 331 F.3d 1030, 1039 (9th Cir. 2003) (physician’s opinion was entitled to

greater weight where it was based on both his own knowledge and opinions and

those of a treatment team under his supervision), the error would be harmless in

this case because the ALJ rejected Reiton’s opinion for another reason that is



                                           2
supported by the record, see Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,

1197 (9th Cir. 2004). Specifically, Reiton’s opinion was inconsistent with the

opinion of a physician who conducted a detailed examination and opined that

Miller had normal grip strength and use of her hands.

      Substantial evidence supports the ALJ’s non-disability determination.

      AFFIRMED.




                                         3